Citation Nr: 1744175	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a Gulf War undiagnosed illness or medically unexplained chronic multi symptom illness.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to September 1985 and from November 1990 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010, January 2011, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in August 2016; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this case, a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claim.

At her August 2016 Board hearing the Veteran testified she has fatigue, headaches, and muscle and joint weakness and pain, all of which she opined could be symptoms of an illness caused by her Gulf War service.  

In October 2010 the Veteran was afforded a VA examination to obtain an opinion as to whether she has an undiagnosed illness or a medically unexplained chronic multi symptom illness. The examiner discussed her left shoulder pain, rash, hair loss, dysmenorrhea, and fatigue.  With respect to her reported fatigue the examiner opined only that it "may be a symptom of [PTSD]." The examiner further opined that the Veteran's left shoulder pain is a residual of left shoulder strain. The examiner did not offer an opinion as to the etiology of the Veteran's reported alopecia or dysmenorrhea.  With respect to the Veteran's reported rash, the examiner found no evidence of rash and diagnosed neurogenic itching, without discussion of an etiology.

On VA Gulf War medical examination in February 2017, the medical history portion of the examination lists "no answer provided" for all body systems except for noting fibromyalgia and chronic fatigue syndrome.  The examiner completed disability benefit questionnaires for both conditions.  On the reports the examiner noted the Veteran's diagnosis of migraine headaches.  The examiner also noted the Veteran's complaint of poor sleep; musculoskeletal problems, primarily low back pain with radiculopathy; and her diagnosis of anemia.  The examiner opined that other problems, including nonrestorative sleep, anemia, chronic pain, migraine headaches, and PTSD/depression, contribute to the Veteran's fatigue, and she does not have chronic fatigue syndrome.  The examiner also opined that the Veteran does not have fibromyalgia.  The examiner did not discuss the Veteran's report of muscle and joint pain and weakness, rash, hair loss, and dysmenorrhea or opine as to whether any of the symptoms were manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness other than chronic fatigue syndrome or fibromyalgia.

As the available VA opinions do not discuss all of the Veteran's reported symptoms or discuss whether those symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multi symptom illness other than chronic fatigue syndrome or fibromyalgia, the Board finds that an addendum VA opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA opinion from the February 2017 VA Gulf War examination examiner, or if unavailable, another suitably qualified examiner, as to whether the Veteran has an undiagnosed illness or a medically unexplained chronic multi symptom illness other than chronic fatigue syndrome and fibromyalgia.  The examiner should specifically discuss the etiology of the Veteran's reported muscle and joint pain and weakness, rash, hair loss, and dysmenorrhea.  A new examination is not required unless the examiner opines ones is necessary.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


